internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-119433-99 cc dom it a b7 chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend x y year year year issue does the modification that x seeks to make to its year and year allocation of its basis in certain mortgages between mortgages sold and mortgage servicing rights retained in situations where sec_1286 of the internal_revenue_code applies constitute the correction_of_an_error or a change in x’s method_of_accounting conclusion the change in the methodology used by x in year and year to allocate basis between mortgages sold and mortgage servicing rights retained involves a change in x’s method_of_accounting under sec_446 which requires the consent of the commissioner x may not change from its established method_of_accounting by filing amended returns even though the method that it had previously utilized was not consistent with the requirements of revrul_91_46 1991_2_cb_358 revproc_91_50 1991_2_cb_778 and sec_1286 facts x is a wholly owned subsidiary of y x uses an overall accrual_method of tam-119433-99 accounting and is included in consolidated federal_income_tax returns filed by y x is engaged in the mortgage banking business as a mortgage banker x originates mortgages for sale in the secondary mortgage market and sells and services mortgages mortgages are originated in two ways either directly by x or alternatively by a third party mortgage originator and then acquired by x mortgages originated under both methods are pooled by x and sold into the secondary mortgage market x typically retains the right to service the mortgages sold revrul_91_46 revproc_91_50 and sec_1286 contain rules which are applicable to mortgage servicing contracts revrul_91_46 which applies to taxpayers who sell mortgages and at the same time enter into a contract to service the mortgages for amounts received from interest payments thereon provides special rules in conjunction with sec_1286 that apply when a mortgage servicing contract entitles a taxpayer to receive amounts that exceed reasonable_compensation for the services to be performed revproc_91_50 provides an elective safe_harbor for determining the extent to which amounts that a taxpayer is entitled to receive under a mortgage servicing contract represent reasonable_compensation for the services to be provided x filed a form_3115 application_for change in accounting_method with y’s year consolidated_return and obtained consent pursuant to the automatic consent procedures of revproc_91_51 1991_2_cb_779 to change its method_of_accounting in relation to mortgages sold where it retained mortgage servicing rights effective for its year taxable_year to a method in accordance with revrul_91_46 and sec_1286 x also made an election effective for its year taxable_year to apply the safe_harbor rules of revproc_91_50 to amounts received under mortgage servicing contracts by attaching a statement to that effect to the year return in its year and year taxable years x applied the new method_of_accounting compliance with the provisions of revrul_91_46 revproc_91_50 and sec_1286 only to mortgages that were originated by it directly x did not apply the new method to mortgages originated by third parties x accounted for these mortgages in its year and year tax returns as though no change in accounting_method was ever made x continued to allocate a portion of the purchase_price of mortgages sold to retained mortgage servicing rights regardless of whether or not excess servicing charges existed x filed another form_3115 and received consent to an additional change in its method_of_accounting which involved the method of computing the amount of basis to be allocated to retained mortgage servicing rights effective for its year taxable_year x had been allocating its total basis in mortgages originated by third parties and then acquired by x between the mortgages that it sold in the secondary market and the mortgage servicing rights which it retained in a manner inconsistent with the requirements of revrul_91_46 revproc_91_50 and sec_1286 under x’s new tam-119433-99 method_of_accounting x began to allocate a portion of the basis in an acquired mortgage to retained mortgage servicing rights only when and to the extent required by revrul_91_46 revproc_91_50 and sec_1286 this change granted pursuant to the terms of revproc_91_51 was implemented on a cut-off basis and thus covered only mortgages sold on or after the first day of year the year_of_change the method_of_accounting for mortgages sold before year was not affected by the change and no sec_481 adjustment was involved y filed amended returns for its year and year taxable years based upon its purported correction_of_an_error in those returns y seeks to correct x’s allocation of the basis of purchased mortgages between mortgages sold in year and year and mortgage servicing rights retained which occurred in connection with the asserted failure to allocate basis in a manner that complied with the requirements of revrul_91_46 revproc_91_50 and sec_1286 x contends that it allocated too much basis to retained mortgage servicing rights and too little basis to mortgages sold a change in basis allocation relating to the mortgages sold in year and year would give rise to an adjustment in the amount of gain_or_loss which had to be recognized in those years it is this adjustment to gain_or_loss which is reflected in the amended returns filed by y y is also seeking to adjust the tax basis of mortgage servicing rights retained by x in year and year which would then be carried into subsequent taxable years law and analysis sec_446 and sec_1_446-1 of the income_tax regulations require that except as otherwise expressly provided a taxpayer must secure the consent of the commissioner before changing a method_of_accounting for federal_income_tax purposes consent must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1286 provides for the tax treatment of stripped bonds revrul_91_46 explains the application of sec_1286 to certain mortgage transactions sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting tam-119433-99 does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item in income or the taking of a deduction certain mortgage transactions engaged in by x trigger the application of sec_1286 which provides for the tax treatment of stripped bonds revrul_91_46 provides that the sale of a mortgage if mortgage servicing rights are retained which involve the receipt from interest payments of amounts in excess of reasonable_compensation for services to be rendered is a transaction subject_to the provisions of sec_1286 when this occurs the mortgages sold are stripped bonds and the retained rights to receive mortgage interest other than as reasonable_compensation for services to be performed are stripped coupons within the meaning of and subject_to the requirements of sec_1286 sec_1286 then applies to determine the proper allocation of the basis in the mortgages immediately before sale between the mortgages sold bonds and excess servicing rights retained coupons as indicated in revrul_91_46 x had permission to apply the provisions of revrul_91_46 revproc_91_50 and sec_1286 to the sale of all mortgages where excess servicing rights were retained beginning with its year taxable_year x had received consent to use the method_of_accounting prescribed by revrul_91_46 and sec_1286 as a result of its filing pursuant to revproc_91_51 x had also made a valid election to use the safe_harbor provisions of revproc_91_50 to determine the extent to which amounts that it was entitled to receive under mortgage servicing contracts represented reasonable_compensation for services to be rendered any amounts which were to be received in excess of the safe_harbor amount should have been accounted for as a stripped_coupon as provided by revproc_91_50 however for year and year x applied the provisions of revrul_91_46 revproc_91_50 and sec_1286 only to the sale of mortgages originated by it directly x did not apply these provisions to the sale of mortgages originated by and acquired from third parties instead x continued to apply its previous method_of_accounting when making basis allocations between mortgages sold and mortgage servicing rights retained upon the sale of mortgages originated by third parties x asserts that this method produced basis allocations which did not comply with the requirements of revrul_91_46 revproc_91_50 and sec_1286 the issue presented in this case is whether a change from the method that x actually used in year and year to account for the sale of mortgages originated by third parties where excess servicing rights were retained to the method required by revrul_91_46 revproc_91_50 and sec_1286 involves the correction_of_an_error or a change in method_of_accounting as provided in sec_1_446-1 a change in method_of_accounting includes a change in the treatment of any material_item a material_item is defined therein as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction if a taxpayer’s accounting practice does not tam-119433-99 permanently affect lifetime income but does or could change the taxable_year in which income is reported it involves timing and is therefore a method_of_accounting see revproc_99_49 1999_52_irb_725 revproc_91_31 1991_1_cb_566 x’s allocation of its basis in mortgages originated by third parties between mortgages sold and mortgage servicing rights retained affects the taxable_year in which income is reported thus x’s accounting practice relative to these mortgages involves timing and represents a method_of_accounting the existence of a method_of_accounting is also established by x’s consistent application of an impermissible method_of_accounting in year and year for the sale of mortgages originated by third parties where excess servicing rights were retained the treatment of a material_item in the same way in determining gross_income or deductions in two or more consecutively filed tax returns without regard to whether the method used is permissible or impermissible or any subsequent change in such status represents consistent treatment of that item for purposes of sec_1_446-1 and establishes a method_of_accounting for purposes of sec_1_446-1 revproc_99_49 revrul_90_38 1990_1_cb_57 although x had permission to apply the provisions of revrul_91_46 revproc_91_50 and sec_1286 to the year and year sale of mortgages originated by and then acquired from third parties and in fact was required to do so x did not the method_of_accounting actually and consistently applied in those two tax years which was also the same method used prior to year represents x’s method_of_accounting for that material_item revproc_91_51 provides that a change to comply with the requirements of revrul_91_46 and sec_1286 is a change in method_of_accounting x sought and received consent to a change in method_of_accounting relative to the sale of mortgages originated by third parties for year any change to the method used in year and year likewise would involve a change in method_of_accounting not the correction_of_an_error sec_446 and sec_1_446-1 provide that a taxpayer must secure consent before changing a method_of_accounting whether or not such method is proper or is permitted under the code or the regulations amended returns may not be used to change a method_of_accounting even if the method previously applied was erroneous see revrul_90_38 which held that a similarly situated taxpayer could not retroactively change from an erroneous to a permissible method_of_accounting by filing amended returns instead the taxpayer was required to secure consent to a change in method_of_accounting see also 891_f2d_1579 fed cir cert_denied 498_us_823 where the court determined that a change in the taxpayer’s classification of certain property was a change in method_of_accounting requiring consent and that any claim_for_refund by way of amended returns would represent an impermissible change in method_of_accounting the court noted that even if the prior method was erroneous any correction would still be considered a change in method_of_accounting to which consent would be required id pincite accord 292_f2d_225 3d cir cert_denied 368_us_898 tam-119433-99 x argues that it should be permitted to correct an error in its application of revrul_91_46 revproc_91_50 and sec_1286 by extending its use of these provisions to sales of mortgages originated by third parties and sold in year and year in cases where excess servicing rights were retained correction_of_an_error is defined in sec_1_446-1 to include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit however what x is attempting to do is not in the nature of the correction of a mathematical or posting error or an error in the computation of tax_liability instead x is seeking to change the method by which it allocates the basis of mortgages originated by third parties between mortgages sold and mortgage servicing rights retained this change affects the treatment of a material_item which had been accounted for up to that point on a consistent basis and thereby constitutes a change in method_of_accounting despite the relatively narrow definition of an error in the regulations there have been a few cases where courts have deemed a change in the treatment of items that had initially been accounted for in a manner inconsistent with an overall election to constitute the correction_of_an_error and not a change in method_of_accounting x relies on these cases coupled with the language in section dollar_figure of revproc_91_50 which indicates that the safe_harbor election is applicable to all contracts in support of its position x argues that it is merely correcting an error in order to conform with its election however this position is clearly inconsistent with the definition of an error in sec_1_446-1 and the terms of sec_1_446-1 which provides that consistent treatment of a material_item establishes a method_of_accounting the service has previously indicated that it does not agree with the position that correction_of_an_error not a change in method_of_accounting is involved in situations where some items were treated in a manner inconsistent with an overall election as is noted in the examination of the primary cases that x relies on which follows 535_f2d_14 ct_cl involved a taxpayer that had made an election to use the installment_method however the taxpayer had previously excluded a certain type of charge account from its application of the installment_method it is important to note that it was then the policy of the internal_revenue_service that sales made on that type of account did not qualify for installment reporting this policy was later changed in response to a court decision by the issuance of new regulations the taxpayer filed refund claims arguing that extension of the installment_method to the excluded charge accounts in the years covered by its election of the installment_method involved the correction of erroneous reporting the court held that the taxpayer’s election covered all installment_sales which encompassed sales on the excluded accounts and that extension of the installment_method thereto represented the correction_of_an_error and not a change in accounting_method the court in gimbel brothers appeared to be influenced by the taxpayer’s adherence to the former policy of the service and a desire given the policy change to grant the taxpayer the full benefit of the installment statute which would allow it to defer the obligation to pay taxes until the proceeds of sale were received and tam-119433-99 avoid any difficulty and uncertainty involved in valuing a multitude of department store accounts revrul_90_38 states that the service will not follow gimbel brothers in 77_tc_349 acq in result 1989_2_cb_1 the taxpayer had elected to deduct intangible drilling costs but had capitalized certain other costs of constructing offshore drilling platforms the court characterized the taxpayer’s requested revision of its previous treatment of these other costs as a correction of its failure to report similar items consistently and not a change in accounting_method the service acquiesced in standard oil in result only since as was the case in gimbel brothers it does not follow the reasoning which permits correction_of_an_error in the case of less than complete application of an election thus the rationale upon which x attempts to rely has been consistently rejected by the service finally x believes that convergent technologies inc v commissioner tcmemo_1995_320 supports its position x argues that like the taxpayer in convergent technologies it should not be required to obtain consent to make its change and that the question of whether it had the opportunity to regularly use the method_of_accounting to which it had permission to change in year should be a consideration however x’s situation is distinguishable from that in convergent technologies where the court stated that characterization not timing was involved the court determined that the taxpayer’s earlier method and the method advocated by the commissioner were both erroneous and did not clearly reflect income in addition particular importance was placed on the fact that the commissioner was trying to impose a different method on the taxpayer a context in which the court believed consent would not be required based on those specific facts the court permitted a change to what it believed was a proper method without consent in x’s case the service is not challenging x’s method_of_accounting and attempting to impose a different method on it as was the situation in convergent technologies instead the service is merely requiring x to obtain consent before changing from its existing method_of_accounting in accordance with the clear requirements of the code and regulations in addition x consistently used the method from which it seeks to change not only in year and year but previously which is a time interval that without question establishes it as a method_of_accounting consistent but improper treatment by x of mortgage basis allocations a material_item in year and year gave rise to a method_of_accounting any change in a method_of_accounting requires consent x’s use of an impermissible method_of_accounting for its basis in mortgages sold in year and year does not qualify as an error which can be corrected through the filing of amended returns for those years caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
